DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 07/01/2021, with respect to the rejections of claims 1, 2, 6-12, 23, 24, 28 and 29 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carreras et al. (IEEE, hereinafter Carreras) and Zeevi (US 20170336381, hereinafter Zeevi).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, 9-12, 23, 24, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 20190087548, hereinafter Bennett, already of record) in view of Fisher et al. (US 20170355081, hereinafter Fisher, already of record) and further in view of Carreras.
Regarding claims 1, 12 and 23, Bennett teaches, 
A method for cleaning a region of a pool, a non-transitory computer readable medium that stores instructions that once executed by a pool cleaning robot cause the pool cleaning robot to execute the steps of comprises (See at least Bennett: Fig. 2, 16): 
(See at least Bennett: Fig. 3, 13, 16);
moving a pool cleaning robot along a cleaning path that covers the region (See at least Bennett: Fig. 1, element 141, Para. 0026, lines 6-9; Fig. 6, element 653, Para. 0066, lines 8-10) while acquiring, at first different points of time and by a sensing unit of the pool cleaning robot, first images of first scenes, at least one first scene at each first point of time (See at least Bennett: Para. 0099, lines 8-16,);
wherein the acquiring of the first images is executed while illuminating the first scenes by the pool cleaning robot (See at least Bennett: Para. 0099, lines 11-16);
Yet, Bennett does not explicitly teach:
detecting, in at least one first image, illumination reflected or scattered as a result of the illuminating of the first scenes;
removing from the at least one first image information about the illumination reflected or scattered;
determining, based at least in part of on the first images, first locations of the pool cleaning robot; and
wherein the moving is responsive to the first locations of the pool cleaning robot.
However, in the same field of endeavor, Fisher teaches:
detecting, in at least one first image, illumination reflected or scattered as a result of the illuminating of the first scenes (See at least Fisher: Para. 0008, lines 3-6; Para. 0018, lines 1-4);
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method, the non-transitory computer readable medium and the pool cleaning robot of Bennett, to incorporate reflective image detection, as taught by Fisher, for the benefit of improving detection capability (see at least Fisher: Para. 0059).

removing from the at least one first image information about the illumination reflected or scattered (See at least Fisher: Para. 0087, lines 1-6 referring to U.S. Pat. No. 6,812,846 to Gutta et al., Col. 6, lines 57-64);
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method, the non-transitory computer readable medium and the pool cleaning robot of Bennett, to incorporate reflective illumination removal, as taught by Fisher, for the benefit of simplifying calculation (see at least Gutta: Col.6, lines 51-53).
Yet, Bennett in combination with Fisher does not explicitly teach:
determining, based at least in part of on the first images, first locations of the pool cleaning robot; and
wherein the moving is responsive to the first locations of the pool cleaning robot.
However, in the same field of endeavor, Carreras teaches:
determining, based at least in part of on the first images, first locations of the pool cleaning robot (See at least Carreras: Fig. 5; Page 973, Section III. localization procedure, A. Pattern Detection, B. Dots Neighborhood); and
wherein the moving is responsive to the first locations of the pool cleaning robot (See at least Carreras: Page 974, Section III. localization procedure, B. Dots Neighborhood).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method, the non-transitory computer readable medium and the pool cleaning robot of Bennett in combination with Fisher, to incorporate location determining, as taught by Carreras, for the benefit of providing accurate estimation of the position and velocity (see at least Carreras: Introduction).

claims 2 and 24, Bennett in combination with Fisher and Carreras teaches, the method and pool cleaning robot according to claims 1 and 23. Bennett further teaches:
moving the pool cleaning robot along the cleaning path (See at least Bennett: Fig. 1, element 141, Para. 0026, lines 6-9; Fig. 6, element 653, Para. 0066, lines 8-10) while acquiring, at second points of time and by the sensing unit of the pool cleaning robot, second images of second scenes, at least one second scene per point of time (See at least Bennett: Para. 0099, lines 8-16);
Yet, Bennett does not explicitly teach:
wherein the acquiring of the second images is executed without illuminating the second scenes by the pool cleaning robot;
detecting, in at least one image, a flicker;
removing from the at least one image information about the flicker;
determining, based on the second images of the second scenes, second locations of the pool cleaning robot; and
wherein the moving is responsive to the second locations of the pool cleaning robot.
However, in the same field of endeavor, Fisher teaches:
wherein the acquiring of the second images is executed without illuminating the second scenes by the pool cleaning robot (See at least Fisher: Para. 0087, lines 15-18);
detecting, in at least one image, a flicker (See at least Fisher: Para. 0008, lines 3-6; Para. 0012, lines 1-4; Para. 0065, lines 1-6);
removing from the at least one image information about the flicker (See at least Fisher: Para. 0087, lines 1-6 referring to U.S. Pat. No. 6,812,846 to Gutta et al., Col. 6, lines 57-64);
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and the pool cleaning robot of Bennett, to incorporate flickering removal, as taught by Fisher, for the benefit of simplifying calculation (see at least Gutta: Col.6, lines 51-53). In the specification of instant application, Para. 0144-0146, removing flickering of unwanted reflection is disclosed. This is same feature as Gutta discloses, which is incorporated with Fisher.
Yet, Bennett in combination with Fisher does not explicitly teach:
determining, based on the second images of the second scenes, second locations of the pool cleaning robot; and
wherein the moving is responsive to the second locations of the pool cleaning robot.
However, in the same field of endeavor, Carreras teaches:
determining, based on the second images of the second scenes, second locations of the pool cleaning robot (See at least Carreras: Fig. 5; Page 973, Section III. localization procedure, A. Pattern Detection, B. Dots Neighborhood); and
wherein the moving is responsive to the second locations of the pool cleaning robot (See at least Carreras: Page 974, Section III. localization procedure, B. Dots Neighborhood).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and the pool cleaning robot of Bennett in combination with Fisher, to incorporate location determining, as taught by Carreras, for the benefit of providing accurate estimation of the position and velocity (see at least Carreras: Introduction).

Regarding claims 6 and 28, Bennett in combination with Fisher and Carreras teaches the method according to claims 1 and 23. 
Yet, Bennett in combination with Carreras does not explicitly teach:
comprising calculating at least one out of a reflection parameter and a scatter parameter of the illumination reflected or scattered.
However, in the same field of endeavor, Fisher teaches:
(See at least Fisher: Para. 0131, lines 12-18).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and the pool cleaning robot of Bennett in combination with Carreras, to incorporate reflective parameter, as taught by Fisher, for the benefit of improving detection capability (see at least Fisher: Para. 0059).

Regarding claims 7 and 29, Bennett in combination with Fisher and Carreras teaches the method according to claims 6 and 28.
Yet, Bennett in combination with Carreras does not explicitly teach:
comprising determining at least one illumination parameter based on the at least one out of the reflection parameter and the scatter parameter.
However, in the same field of endeavor, Fisher teaches:
 comprising determining at least one illumination parameter based on the at least one out of the reflection parameter and the scatter parameter (See at least Fisher: Para. 0131, lines 12-18).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and the pool cleaning robot of Bennett in combination with Carreras, to incorporate determining reflective parameter, as taught by Fisher, for the benefit of improving detection capability (see at least Fisher: Para. 0059).

Regarding claim 9, Bennett in combination with Fisher and Carreras teaches the method according to claim 7.
Yet, Bennett in combination with Carreras does not explicitly teach:
wherein the at least one illumination parameter is an intensity of illumination.

wherein the at least one illumination parameter is an intensity of illumination (See at least Fisher: Para. 0130, lines 10-12).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and the pool cleaning robot of Bennett in combination with Carreras, to incorporate illumination intensity, as taught by Fisher, for the benefit of improving detection capability (see at least Fisher: Para. 0059).

Regarding claim 10, Bennett in combination with Fisher and Carreras teaches the method according to claim 1. 
Yet, Bennett in combination with Carreras does not explicitly teach:
wherein the calculating is based on one or more images acquired under different illumination conditions.
However, in the same field of endeavor, Fisher teaches:
wherein the calculating is based on one or more images acquired under different illumination conditions (See at least Fisher: Para. 0151, lines 15-22).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and the pool cleaning robot of Bennett in combination with Carreras, to incorporate different illumination conditions, as taught by Fisher, for the benefit of improving detection capability (see at least Fisher: Para. 0059).

Regarding claim 11, Bennett in combination with Fisher and Carreras teaches the method according to claim 1.
Yet, Bennett in combination with Carreras does not explicitly teach:

However, in the same field of endeavor, Fisher teaches:
comprising acquiring the first images by a stereoscopic camera of the sensing unit (See at least Fisher: Para. 0087, lines 1-6 referring to U.S. Pat. No. 6,812,846 to Gutta et al., Col. 5, lines 63-66).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method and the pool cleaning robot of Bennett in combination with Carreras, to incorporate stereoscopic camera, as taught by Fisher, for the benefit of improving detection capability (see at least Fisher: Para. 0059).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in combination with Fisher and Carreras as applied to claim 1 above, and further in view of Zeevi.
Regarding claim 8, Bennett in combination with Fisher and Carreras teaches the method according to claim 1.
Yet, Bennett in combination with Fisher and Carreras does not explicitly teach:
wherein the illuminating comprises illuminating different first scenes with different colors. 
However, to solve similar problem, Zeevi teaches:
wherein the illuminating comprises illuminating different first scenes with different colors (See at least Zeevi: Para. 0037).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the mothed of Bennett in combination with Fisher and Carreras, to incorporate different color illumination at different locations, as taught by Zeevi, for the benefit of brightening area needs to be imaged and sensing water quality (see at least Zeevi: Para. 0037).

Claims 3-5 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in combination with Fisher and Carreras as applied to claims 1, 2, 6-12, 23, 24, 28 and 29 above, and further in view of Grauer et al. (US 20170234976, hereinafter Grauer, already of record).
Regarding claims 3 and 25, Bennett in combination with Fisher and Carreras teaches the method according to claims 2 and 24.
Yet, Bennett in combination with Fisher and Carreras do not explicitly teach:
comprising selecting between acquiring the first images and acquiring of the second images. 
However, in the same field of endeavor, Grauer teaches:
comprising selecting between acquiring the first images and acquiring of the second images (See at least Grauer: Para. 0025, lines 1-5; Para. 0025, lines 12-18).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the image detecting pool cleaning robot of Bennett in combination with Fisher and Carreras, to incorporate imaging selection based on environmental factors, as taught by Grauer, for the benefit of allowing for effective imaging and object identification in varying environmental conditions (see at least Grauer: Para. 0056, lines 1-7).

Regarding claims 4 and 26, Bennett in combination with Fisher, Carreras and Grauer, teaches the method according to claims 3 and 25.
Yet, Bennett in combination with Fisher and Carreras do not explicitly teach:
wherein the selecting is based on a time of cleaning. 
However, in the same field of endeavor, Grauer teaches:
 (See at least Grauer: Para. 0053, lines 11-29).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the image detecting pool cleaning robot of Bennett in combination with Fisher and Carreras, to incorporate imaging selection based on time, as taught by Grauer, for the benefit of allowing for effective imaging and object identification in varying environmental conditions (see at least Grauer: Para. 0056, lines 1-7).

Regarding claims 5 and 27, Bennett in combination with Fisher, Carreras and Grauer, teaches the method according to claims 3 and 26.
Yet, Bennett in combination with Fisher and Carreras do not explicitly teach:
wherein the selecting is based on ambient illumination. 
However, in the same field of endeavor, Grauer teaches:
wherein the selecting is based on ambient illumination (See at least Grauer: Para. 0053, lines 11-29).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the image detecting pool cleaning robot of Bennett in combination with Fisher and Carreras, to incorporate imaging selection based on ambient illumination, as taught by Grauer, for the benefit of allowing for effective imaging and object identification in varying environmental conditions (see at least Grauer: Para. 0056, lines 1-7).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in combination with Fisher, Carreras and Grauer as applied to claim 3 above, and further in view of Tsuboi et al. (US 20150000068, hereinafter Tsuboi, already of record).
claim 30, Fisher in combination with Bennett and Grauer teaches the method according to claim 3.
Yet, Bennett in combination with Fisher, Carreras and Grauer does not explicitly teach:
wherein the selecting is based on a status of a battery of the pool cleaning robot. 
However, in the same field of endeavor, Tsuboi teaches:
wherein the selecting is based on a status of a battery of the pool cleaning robot (See at least Tsuboi: Para. 0332; Para. 0334).
As selecting operation mode based on battery status is a common activity for saving energy,  it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to have selecting mode based on battery status of Tsuboi and incorporate it into the image detecting robot of Bennett in combination with Fisher, Carreras and Grauer since there are a finite number of identified, predictable potential solutions (i.e. changing operation mode based on battery status or not changing operation mode based on battery status) to the recognized need (saving energy) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (energy saving).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in combination with Fisher, Carreras and Grauer as applied to claim 3 above, and further in view of Ellis et al. (US 20180283030, hereinafter Ellis, already of record).
Regarding claim 31, Bennett in combination with Fisher, Carreras and Grauer teaches the method according to claim 3.
Yet, Bennett in combination with Fisher, Carreras and Grauer does not explicitly teach:
wherein the selecting is based on a water condition of a water of the pool. 

wherein the selecting is based on a water condition of a water of the pool (See at least Ellis: Para. 0047).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the image detecting robot of Bennett in combination with Fisher, Carreras and Grauer, to incorporate mode selection by water condition, as taught by Ellis, for the benefit of increasing efficiency (see at least Ellis: Para. 0047).

Regarding claim 32, Bennett in combination with Fisher, Carreras and Grauer teaches the method according to claim 3. Bennett further teaches:
… a turbidity of a water of the pool (See at least Bennett: Para. 103).
Yet, Bennett in combination with Fisher, Carreras and Grauer does not explicitly teach:
wherein the selecting is based on … water of the pool. 
However, in the same field of endeavor, Ellis teaches:
wherein the selecting is based on … water of the pool (See at least Ellis: Para. 0047).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the image detecting robot of Bennett in combination with Fisher, Carreras and Grauer, to incorporate mode selection by water condition, as taught by Ellis, for the benefit of increasing efficiency (see at least Ellis: Para. 0047).

In view of the appeal brief filed on 07/01/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.

(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Geepy Pe/               Supervisory Patent Examiner, Art Unit 3663.                                                                                                                                                                                        

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663